Nichols, Presiding Judge.
The plaintiff sued R. B. Brown and Ruby Brown on a note purportedly signed by both defendants, and on the call of the case for trial, after a continuance for cause was granted Ruby Brown, the plaintiff moved for a default judgment against R. B. Brown, which motion was orally overruled. The plaintiff then moved to strike the answer of the defendant R. B. Brown on two grounds and each of such motions was orally overruled, and the plaintiff now assigns error on such judgments adverse to him. No written judgment, nor recital that written judgment was entered, appears either in the bill of exceptions or the record. Held:
“What the judge orally declares is no judgment until it has been put in writing and entered as such. Since no judgment in writing overruling the demurrer to the petition was entered, the exception to the oral announcement of the trial judge presents no question for decision by this court, and the bill of exceptions must be dismissed. McRae v. Smith, 164 Ga. 23 (7) (137 SE 390); Pulliam v. Jenkins, 157 Ga. 18, 22 (121 SE 679); Foy v. McCrary, 157 Ga. 461 (121 SE 804); Blakely Hardwood Lumber Co. v. Reynolds Brothers Lumber Co., 173 Ga. 602, 609 (160 SE 775); Hutcheson v. Hutcheson, 197 Ga. 603 (30 SE2d 107); Hillcrest Memorial Park v. Heath, 85 Ga. App. 441 (1) (69 SE2d 643).” Construction &c. Union, Local 246 v. Williams Construction Co., 212 Ga. 691 (1) (95 SE2d 281). See also Mid-State Homes Investment Corp. v. Wiggins, 217 Ga. 372 (2) (122 SE2d 106).

Writ of error dismissed.


Frankum and Jordan, JJ., concur.